Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
	Claims 22-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Subject Matter Eligibility Standard
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
	Specifically, claims 22 and 30 are directed to a method.  Claims 38 is directed to a system.  Each of the claims falls under one of the four statutory classes of invention.
	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
	Claim 22 as an example recites :


initiating, a timer to keep track of time elapsed since occurrence of a trade of the financial instrument;
determining, that the time elapsed since occurrence of the trade of the financial instrument exceeds a pre-determined time requirement to make a market; and
generating  commands responsive to the time exceeding the predetermined time requirement, the commands causing submission of a trade on a default market based on existing market prices.

Applicant is to be noted that the steps or functions of “receiving”, “initiating”, “determining” and “generating” are similar to concepts that have been identified as abstracts by the courts as found in Cyberfone which involved functions of using categories to organize, store and transmit information.   
	
This concept falls into the category of functions of organizing human activities such as fundamental economic principles or practices (including hedging, insurance, mitigating risk).  
	The judicial exception is not integrated into a practical application.  In particular, the claimed “server”  and “network” are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.

The claimed computer network including a server is also seen as generic computer components storing data performing generic functions without an inventive concept as such does not amount to significantly more than the abstract idea.  The claimed server is interpreted as being recited at a high level of generality and even if the claims recited in the affirmative.
	The type of data being manipulated does not impose meaningful limitations or render the
idea less abstract.  Looking at the element as a combination does not add anything more than the elements analyzed individually. Therefore the claim does not amount to significantly more than the abstract idea itself.
Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The claim as a whole, does not amount to significantly more than the abstract idea itself.  This is because the claim does not  effect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.

Accordingly, claim 22 is directed to an abstract idea.
	The remaining independent claims 30 and 38 fall short the 35 USC 101 requirement under the same rationale.


	Claims 24 and 32 recite  performing a task if a condition is met.  This is an abstract concept even with a generic computer to perform this function.  These claims do not even recite any computer structures or means or modules for performing the claimed functions

	Claims 25 and 33 recite a receiving function which is similar to an abstract concept found by the Courts in Cyberfone.

Claims 26 and 34 recite a receiving function which is similar to an abstract concept found by the Courts in Cyberfone.  Claims 26 and 34  also recite “obligating an entity….”  which is a business decision.

Claims 27 and 35 recite a type of data being manipulated or processed which is irrelevant to the processing of “data” of a generic computer or server.

Claims 28, 29, 36, 37, 39 and 40 recite also recite a business decision.    
 


The following prior art is deemed relevant to the claimed invention.
Georges (US Pub. No. 2011/0288982) discloses a system and method for trading physical commodities and maintain price data related to the pickup and deliver location of the commodities.
Dale et al. (8,666873) disclose a system and method for offering and trading of various forms of securities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3691   

February 12, 2021